Citation Nr: 1535905	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent prior to December 3, 2013, and higher than 20 percent since December 3, 2013 for tarsal tunnel syndrome, right foot.

2.  Entitlement to an initial disability rating higher than 10 percent prior to December 3, 2013, and higher than 20 percent since December 3, 2013 for tarsal tunnel syndrome, left foot.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This caser comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2012 decision, the Board denied the claims for entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome of the right and left foot and an initial compensable rating for erectile dysfunction.  On its own motion, the Board vacated that decision in September 2012 so that it could consider additional evidence the Veteran had submitted and remanded the case for further development.  38 C.F.R. § 20.904 (2014).  In this regard, in January 2014 the Board dismissed the Veteran's March 2012 Motion for Reconsideration as moot.

In October 2013, the Board denied the claim for an initial compensable rating for erectile dysfunction and remanded the claims for entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome of the right and left foot for further development.  The remaining claims on appeal are now ready for disposition.

In February 2013 and February 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's bilateral tarsal tunnel syndrome has been manifested by severe, incomplete paralysis of the external popliteal (common peroneal) nerve.


CONCLUSION OF LAW

Prior to and since December 3, 2013, a rating of 30 percent, but no higher, is warranted for tarsal tunnel syndrome of the left and right foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8521 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, in February 2008, the RO granted service connection for peripheral neuropathy of the right and left lower extremity, each evaluated as 10 percent disabling effective from August 21, 2007 (date of service connection claim), pursuant to DC 8521 (external popliteal nerve (common peroneal)).  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  In December 2013, the RO increased the rating from 10 percent to 20 percent for the right and left extremity under DC 8523 (anterior tibial nerve (deep peroneal)), effective from December 3, 2013.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the July 2015 Informal Hearing Presentation, the Veteran, through his representative, contended that DC 8524 (internal popliteal nerve (tibial)) is a more appropriate under which the Veteran's bilateral tarsal tunnel syndrome more nearly approximates a 30 percent rating based on his reported severity.  However, on December 2013 VA peripheral nerves condition examination of the internal popliteal nerve was no more than mild, warranting no more than a 10 percent rating under DC 8524.

However, the same examination revealed severe incomplete paralysis of the external popliteal nerve, which warrants a 30 percent rating under DC 8521, and severe incomplete paralysis of the posterior tibial nerve, which warrants a 20 percent rating under DC 8525.  Moreover, since the December 2013 VA examiner opined that the Veteran's tarsal tunnel syndrome is manifested by moderate to severe functional impairment, the Board finds that DC 8521 is the most appropriate diagnostic code for the Veteran' neurological manifestations of the lower extremities.  It is also the diagnostic code which provides a higher 30 percent rating for severe incomplete paralysis of the external popliteal nerve (common peroneal).

Under Diagnostic Code 8521, a 10 percent evaluation is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis.  A 30 percent evaluation is assigned for severe incomplete paralysis.  A maximum 40 percent evaluation is assigned for complete paralysis manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers the entire dorsum of the foot and toes. Id.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

Turning to the merits of the claim, on April 2007 VA diabetes mellitus examination, the Veteran reported experiencing a burning and aching sensation in his lower extremities.  The examiner noted that monofilament testing yielded normal results.

Private treatment records dated in August 2007 and October 2007 indicate a stocking-glove peripheral neuropathy that was treated with neuropathic medication and complaints of diabetic neuropathy which consisted of painful burning and tingling sensations.

On December 2007 VA peripheral nerve examination, the Veteran reported experiencing chronic bilateral foot pain.  He said that he was treated with medication that did not alleviate his symptoms.  He reported that his feet constantly felt hot, and he experienced a pins and needles sensation daily.  Burning ranged from 1 to 8 out of 10 on the pain scale.  The examiner reported that sensation of both feet and shins to sharp touch was normal with the exception of possible decreased sensation at the tip of each toe.  Sensation to soft touch, vibration, and temperature was intact bilaterally.  The examiner found no sign of muscle wasting or atrophy.  The examiner concluded that no significant peripheral neuropathy was demonstrated on clinical examination.  The examiner further opined that there was no significant functional impairment, restrictions, or limitations as a result of the Veteran's bilateral foot symptoms.

A January 2008 EMG/NCV test report reflects that there was electrodiagnostic evidence of bilateral tibial nerve compression neuropathy across the tarsal tunnel to at least a moderate degree.  The report indicates that diabetic neuropathy was unlikely.

In December 2008, a VA examiner opined that based on the January 2008 EMG/NCV testing, the Veteran had a diagnosis of moderate bilateral tarsal tunnel syndrome.  He added that while private doctors had given a diagnosis of diabetic peripheral neuropathy, that diagnosis was determined in the absence of EMG/NCS testing.  The examiner explained that tarsal tunnel syndrome and diabetic peripheral neuropathy of the feet can have similar clinical histories and physical examination findings.

On April 2009 VA examination, the Veteran complained of constant numbness and tingling in his feet.  The examiner observed that sensation was diminished to monofilament bilaterally in the feet.  After reviewing the January 2008 EMG report, the examiner opined that the Veteran had tarsal tunnel syndrome as represented by posterior tibial neuralgia.

Private treatment records include a January 2009 report which reflects complaints of numbness of his toes and pain, but an EMG showed signs of tarsal tunnel syndrome but no evidence of any diabetic neuropathy.  The diagnosis was possible tarsal tunnel syndrome.
VA treatment records include a May 2009 EMG/NCS report which showed evidence of a polysensory neuropathy in the bilateral distal lower extremities.  The Veteran complained of chronic progressive painful paresthesias in the feet especially after prolonged weight bearing.  The EMG/NCS results indicated electrodiagnostic evidence of polysensory neuropathy in the distal legs consistent with history of diabetes mellitus and progression of the disease compared to 2007.  Tarsal tunnel syndrome, noted in 2007, was not evidence on the test.

An April 2011 neurology report reflects increased complaints of bilateral foot pain and tingling and constant numbness in his toes.  There was also occasional cramping/pulling feeling on his feet.  Sensation was impaired to pinprick in both feet with improvement since the last examination.  Reflexes were 2+ bilaterally.  The physician noted that neurologic examination showed some improvement since the last examination, with impaired pinprick limited only to the feet and no signs of motor involvement.

A January 2013 EMG report revealed polysensory neuropathy related to diabetes mellitus history most likely in LES, and moderate left, and severe right tibial nerve compression neuropathy across ankles (tarsal tunnel syndrome) with progression from the last test.

Pursuant to the Board's October 2013Remand, the Veteran underwent a VA foot Disability Benefits Questionnaire (DBQ) examination in December 2013 and the examiner diagnosed tarsal tunnel syndrome since 2007.  No other foot conditions or disabilities were diagnosed.  The Veteran complained of pain, numbness, tingling, and difficulty walking.  He was unable to mow his lawn and go hunting or fishing due to his disability.  He also had difficulty sleeping and stated that he retired from his job as a truck driver due to pain and other neurological symptoms.

He used orthotics on a regular basis and a walking stick.  There was X-ray evidence of degenerative arthritis and positive Tinel's sign of both feet.  The bilateral tarsal tunnel syndrome caused more paresthesia and pain at times characterized by shooting pain and burning.  The January 2013 nerve conduction study showed increased severity of his tarsal tunnel syndrome.  The examiner opined that the Veteran had moderate to severe impairment that impacted his ability to work.

A December 2013 peripheral nerve conditions DBQ examination revealed constant and intermittent pain, paresthesias and/or dysesthesias, severe numbness in the right leg and moderate numbness in the left leg.  Muscle strength testing was normal.  DTRs in the ankles was 1+ (hypoactive).  Sensory examination in the foot/toes indicated sensation for light touch was absent.  Gait was antalgic.

The examiner opined that the Veteran's peripheral nerve condition and/or peripheral neuropathy impacted his ability to work.  His tarsal tunnel syndrome (involvement of the tibial nerve) of both feet and was moderate to severe.

After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 30 percent for his bilateral tarsal tunnel syndrome for the entire period of this appeal.  The findings of the December 2007, April 2009, and December 2013 VA examinations and post-service treatment records clearly indicate moderate to severe neurological symptomatology of the Veteran's lower extremities.  While the severity of those manifestations varied over time, for example there was evidence of improvement in April 2011 and worsening in January 2013, in affording the Veteran reasonable doubt, the Board finds that the lay and objective evidence overall supports a finding that the Veteran's bilateral tarsal tunnel syndrome more nearly approximates the criteria for severe incomplete paralysis of the external popliteal nerve.  Accordingly, a 30 percent rating is warranted for the entire period on appeal

Although the Veteran, through his representative, stated that he is seeking a 30 percent rating which the Board has assigned herein, the Board notes, for the sake of argument and explanatory purposes, that his service-connected disability does not warrant an initial higher rating of 40 percent for complete paralysis manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.
It is important for the Veteran to understand that a disability evaluation of 30 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 40 percent evaluation.  The Veteran's statements made during the December 2007, April 2009, and December 2013 VA examinations in many respects support a 30% evaluation, not a 40% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 40 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  

Moreover, in the July 2015 Informal Hearing Presentation, the Veteran did not contend that his disability warranted more than a 30% rating.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all neurological impairment resulting from his bilateral tarsal tunnel syndrome.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his neurological impairment due to tarsal tunnel symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claim for bilateral tarsal tunnel syndrome, this appeal arises from disagreement with the initial evaluation following the grant of service connection for a bilateral foot disability.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record and, post-service VA treatment records (including those obtained pursuant to the Board's remands) and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, as noted in the Introduction, in February 2013 and February 2014, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claim certified immediately to the Board.

Next, the Veteran was afforded examinations for his bilateral tarsal tunnel syndrome in December 2007, April 2009, and pursuant to the Board's October 2013 remand in December 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. 

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral foot disability since the most recent VA examination. 

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his bilateral foot disability under the applicable rating criteria.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to and since December 3, 2013, a rating of 30 percent, but no higher, for tarsal tunnel syndrome of the left and right foot (a rating of 30% for each foot) under DC 8521, is granted.


REMAND

On December 2013 VA examination, the examiner opined that the bilateral foot disability impacted the Veteran's ability to work.  In July 2015, he filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, stating that he last worked as a tractor trailer driver in February 2008 due to his service-connected diabetes mellitus and bilateral foot disability.
A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  Therefore, the claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected bilateral foot disability.

Given that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected bilateral foot disability (this issue is not clear), the Board must remand, under the law (cases such as this one are routinely vacated and remanded by the Veterans Court for a failure to address this issue, notwithstanding the limited rating for the disability at issue) this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

2. Schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, standing alone.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


